DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 2014/0002089) in view of Roddy (US 2011/0199228).
With respect to claim 1: Wood discloses a method comprising: 
disposing an electrochemical cell (16, 18, 108, 110; ¶ [0011, 0017]) towards an end of a wellbore (Figs. 1-2); 
generating, by the electrochemical cell, electrical energy in response to a physical presence of a composition at the electrochemical cell during a cementing operation of the wellbore (¶ [0011-12, 0017-18, 0024]); 
generating a telemetry signal indicating the physical presence of the composition at the electrochemical cell based on the electrical energy generated by the electrochemical cell (¶ [0018-20]); and 
transmitting the telemetry signal to the surface of the wellbore (¶ [0020]).
Wood does not explicitly disclose the composition is pumped from a surface of the wellbore during the cementing operation of the wellbore. 

With respect to claim 2: Wood from the combination of Wood and Roddy further teaches the electrical energy is generated in response to the physical presence of the composition at the electrochemical cell during the cementing operation of the wellbore (¶ [0011-12, 0017-18, 0024]).
With respect to claim 3: Wood from the combination of Wood and Roddy further teaches the composition is cement slurry (¶ [0018, 0024]; Claim 6). Roddy from the combination of Wood and Roddy teaches the cement slurry is pumped during the cementing operation (¶ [0159]).
With respect to claim 4: Roddy from the combination of Wood and Roddy further teaches the composition is a spacer pumped during the cementing operation (¶ [0159]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the spacer fluid of Roddy with the invention of Wood and Roddy since doing so would allow it to perform its intended function of separating fluids in the wellbore.
With respect to claim 5: Wood from the combination of Wood and Roddy further teaches the electrochemical cell is specific to the composition and configured to detect the physical presence of the composition at the electrochemical cell (¶ [0018, 0024]).
With respect to claim 6: Wood from the combination of Wood and Roddy further teaches the electrochemical cell includes a first electrode (16, 108) with first electrode characteristics selected based on one or more properties of the composition (¶ [0011, 0017]) and a second electrode (18, 110) with second electrode characteristics selected based on the one or more properties of the composition (¶ [0011, 0017]) and the first electrode characteristics are electrically dissimilar from the second electrode characteristics (¶ [0011, 0017]).
With respect to claim 7: Wood from the combination of Wood and Roddy further teaches the first electrode characteristics and the second electrode characteristics are selected to generate an electrical current between the first electrode and the second electrode in the physical presence of the composition at the electrochemical cell (¶ [0011, 0017-18, 0024]).
With respect to claim 8: Wood from the combination of Wood and Roddy further teaches the physical presence of the composition at the electrochemical cell is indicative of a physical location in the wellbore of a volume of cement slurry pumped during the cementing operation (¶ [0017-18, 0024]).
With respect to claim 9: Roddy from the combination of Wood and Roddy further teaches the volume of cement slurry is pumped from the surface through an interior of a casing disposed in the wellbore (¶ [0159]).
	With respect to claim 10: Wood from the combination of Wood and Roddy further teaches the electrochemical cell is disposed at a specific position towards the end of the wellbore such that the physical location of the volume of cement slurry indicated by the physical presence of the composition at the electrochemical cell (Figs. 1-2; ¶ [0017-18, 0024]). Roddy from the combination of Wood and Roddy further teaches the physical location of the volume of cement slurry is at a location in the wellbore where the volume of cement slurry passes from the interior of the casing to an annulus formed between the casing and a wall of the wellbore (¶ [0159]).
With respect to claim 11: Roddy from the combination of Wood and Roddy further teaches the volume of cement slurry is pumped from the surface through an annulus formed between a casing disposed in the wellbore and a wall of the wellbore (¶ [0159]).
	With respect to claim 12: Wood from the combination of Wood and Roddy further teaches the electrochemical cell is disposed at a specific position towards the end of the wellbore such that the physical location of the volume of cement slurry indicated by the physical presence of the composition at the electrochemical cell (Figs. 1-2; ¶ [0017-18, 0024]). Roddy from the combination of Wood and 
With respect to claim 16: Wood discloses a system comprising: 
an electrochemical cell (16, 18, 108, 110; ¶ [0011, 0017]) disposed towards an end of a wellbore (Figs. 1-2) and configured to generate electrical energy (¶ [0011-12, 0017-18, 0024]) in response to a physical presence of a composition (¶ [0017-18, 0024]) at the electrochemical cell during a cementing operation of the wellbore (¶ [0018, 0024]); and 
a signal generator (115) electrically coupled to the electrochemical cell and configured to generate a telemetry signal indicating the physical presence of the composition at the electrochemical cell based on the electrical energy generated by the electrochemical cell (¶ [0018-20]).
Wood does not explicitly disclose the composition is pumped from a surface of the wellbore during the cementing operation of the wellbore. 
Roddy teaches it is known in the art for cement to be pumped into a wellbore during a cementing operation (¶ [0159]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the pumping of the cement taught by Roddy with the invention of Wood since doing so would aid in transporting the cement taught by Wood (¶ [0018, 0024]) into the wellbore.
With respect to claim 18: Wood discloses a system comprising: 
a cement detection tool (16, 18, 108, 110, 112, 115) for disposal towards an end of a wellbore (Figs. 1-2) comprising: 
an electrochemical cell (16, 18, 108, 110; ¶ [0011, 0017]) disposed towards an end of a wellbore (Figs. 1-2) and configured to generate electrical energy (¶ [0011-12, 0017-18, 0024]) in response to a physical presence of a composition (¶ [0017-18, 0024]) at the electrochemical cell during a cementing operation of the wellbore (¶ [0018, 0024]); and 

Wood does not explicitly disclose the composition is pumped from a surface of the wellbore during the cementing operation of the wellbore or that there is pumping equipment configured to pump the cement detection tool downhole towards the end of the wellbore. 
Roddy teaches it is known in the art for cement to be pumped into a wellbore during a cementing operation (¶ [0159]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the pumping of the cement taught by Roddy with the invention of Wood since doing so would aid in transporting the cement taught by Wood (¶ [0018, 0024]) into the wellbore.
Roddy further teaches pumping equipment configured to pump a detection tool downhole towards the end of the wellbore (¶ [0066, 0159]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the pumping equipment of Roddy with the invention of Wood and Roddy since doing so would allow other characteristics of the wellbore to be determined (Roddy ¶ [0159]).
	With respect to claim 19: Roddy from the combination of Wood and Roddy further teaches the pumping equipment is configured to pump the cement detection tool from the surface towards the end of the wellbore through an annulus formed between a casing disposed in the wellbore and a wall of the wellbore (¶ [0159]).
With respect to claim 20: Roddy from the combination of Wood and Roddy further teaches the pumping equipment is configured to pump the cement detection tool from the surface towards the end of the wellbore through an interior of a casing disposed in the wellbore (¶ [0159]).

Claims 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wood and Roddy as applied to claims 1 and 16 above, and further in view of Adnan (US 7,077,200).
	With respect to claim 13: Wood from the combination of Wood and Roddy further teaches a signal generator (115) that transmits a signal towards the surface (¶ [0020]). The combination of Wood and Roddy does not teach the telemetry signal is transmitted towards the surface through a waveguide disposed in the wellbore. Adnan teaches a waveguide (24) that can have a telemetry signal transmitted through it towards the surface (Col. 3, line 56-Col. 4, line 13). It would be obvious to one having ordinary skill in the art at the time of filing to combine the waveguide of Adnan with the invention of Wood and Roddy since doing so would allow it to perform its intended function of aiding in transmitting information to the surface (Col. 3, line 56-Col. 4, line 13). 
With respect to claim 14: Adnan from the combination of Wood, Roddy and Adnan further teaches the telemetry signal is an optical signal (Col. 3, line 56-Col. 4, line 13) and the waveguide is an optical waveguide (Col. 3, line 56-Col. 4, line 13).
With respect to claim 17: Wood from the combination of Wood and Roddy further teaches a signal generator (115) that transmits a signal towards the surface (¶ [0020]). The combination of Wood and Roddy does not teach a waveguide coupled to the signal generator and configured to transmit the telemetry signal to the surface of the wellbore. Adnan teaches a waveguide (24) that can have a telemetry signal transmitted through it towards the surface (Col. 3, line 56-Col. 4, line 13). It would be obvious to one having ordinary skill in the art at the time of filing to combine the waveguide of Adnan with the invention of Wood and Roddy since doing so would allow it to perform its intended function of aiding in transmitting information to the surface (Col. 3, line 56-Col. 4, line 13).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, (acting) Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTYN A HALL/Primary Examiner, Art Unit 3672